DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111, dated June 7, 2021 in response to a non-final office action. Claims 1, 7, 9, 12, 18, 20, and 23 have been amended, claim 21 has been cancelled, and new claims are added.  Claims 1-20 and 22-23 are subject to examination and have been examined.
Response to Arguments
Applicant's arguments filed June 7, 2021have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
Regarding Claims 1 and 15 (35 USC § 103): The Applicant argues in substance “Applicant therefore submits that there is no disclosure of "the WAG interconnecting at least one non-cellular network and at least one cellular network in an at least one-to-many relationship, wherein each non-cellular network allocates IP addresses for use across that non- cellular network's domain and each cellular network allocates IP addresses for use across that cellular network's domain" as claimed in amended claim 1.”

Examiner’s Response:
The Examiner respectively disagrees.  The claim limitation states the WAG interconnecting at least one non-cellular network and at least one cellular network in an at least one-to-many relationship, wherein each non-cellular network allocates IP addresses for use across a domain of the respective non-cellular network and each cellular network allocates IP addresses for use across a domain of the respective cellular network.

As indicated in the same previous argument, the Examiner interprets Kavanagh: [0038, Fig. 1] as the WIG connecting to the plurality of Access Points (AP) 134-138 (non-cellular network) as being a one-to-many relationship since each Access Point can be considered a separate WLAN.  However, the claim could be interpreted the one-to-many only applies to the cellular network rather than both non-cellular and cellular networks.  Either way, Kavanagh: [0034] indicates “The present invention provides a method and a WLAN Integration Gateway (WIG) node that allows a Mobile Node (MN) to seamlessly roam between General Packet Radio Service (GPRS) based networks (including a Universal Mobile Telephone System--UMTS--or any other suitable type of digital cellular network) toward a Wireless Local Area Network (WLAN)... the present invention handles a handoff between GPRS networks and WLANs by using GPRS Tunnelling Protocol (GTP) between the WIG node and the GPRS Support Nodes (such as the Service GPRS Support Node (SGSN) and the Gateway GPRS Support Node (SSGS)) of the GPRS/UMTS networks” which indicates multiple networks of both WLAN and UMTS, and further clarified in Fig.1.  
The applicant argues that cellular network 100 of Fig. 1 indicates a single network, including “routing areas” 112, and 114.  The Examiner interprets that, under the definition of a network being “two or more computers that are connected with one another for the purpose of communicating data electronically” (
www.britannica.com), the multiple “routing areas” 112, 
Regarding the amendment wherein each non-cellular network allocates IP addresses for use across a domain of the respective non-cellular network and each cellular network allocates IP addresses for use across a domain of the respective cellular network, Kavanagh: [0048] indicates the WIG allocates the “new IP address” for the WLAN, and Kavanagh: [0041] indicates “existing IP address assigned in the source GPRS/UMTS network”.  Therefore, the rejection remains with the explanation within.

Applicant’s Argument:
Regarding Claims 1 and 15 (35 USC § 103): The Applicant argues in substance “Accordingly, there is no disclosure in Kavanagh that the WIG translates between the first and second IP addresses based on a data path identifier, in contrast to the requirements of amended claim 1.”

Examiner’s Response:
The Examiner respectively disagrees.  The claim limitation states the WAG translating between the first and second IP addresses for the UE based on a data path identifier.
Kavanagh: [0046, Fig. 4] indicates “Upon receipt of the IP datagrams, in action 406, the WIG node 132 translates the newly assigned IP address (second IP address) present in each such uplink IP datagram into the original IP address (first IP address) the mobile node had before the handoff, and which the WIG node 132 received from the mobile node 140 in action 208, previously described in relation to FIG. 2. The IP datagrams with the translated IP address are then relayed to the GGSN 104 via the GTP tunnel 226 (data path identifier), action 408, so that they can be appropriately routed to their destination point with the originally assigned IP address of the mobile node”.  Therefore, the rejection remains with the explanation within.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out the definition of the routing rule versus the translation rule.  The Examiner interprets this was a mistake and the limitation should read wherein the processor is further adapted to update the NAT with the [[routing]]translation rule and the NAT is adapted to route traffic according to the translation rule.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 1-4, 12-15, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kavanagh, et al. (hereafter Kavanagh), US Patent Publication 2005/0025164 A1.

Regarding Claim 1, Kavanagh teaches A method of controlling a wireless access gateway (WAG), the WAG (Fig. 1, WIG 132) interconnecting at least one non-cellular network (Fig. 1, WLAN 102) and at least one cellular network (Fig. 1, cellular network 100) in an at least one-to-many relationship, (Kavanagh: [0038, Fig. 1] "The WIG node 132 connects to a plurality of Access Points (AP) 134-138, which are responsible for providing wireless layer 2 connectivity to the mobile node. The WIG node 132 is also linked to the GGSN node 104 and to the SGSN 110 via a Gn interface 106 and is capable of supporting GTP tunneling with the GGSN 104", where [0034] indicates a plurality of UMTS and WLAN networks, and thus a one-to-many relationship),
wherein each non-cellular network (WLAN) allocates IP addresses for use across a domain of the respective non-cellular network (Kavanagh:  [0048] "the WIG node 132 translates the original IP address of the mobile node 140 into the new IP address assigned by the WIG node 132, action 412" where the WIG is the WLAN network),
and each cellular network (GPRS/UMTS) allocates IP addresses for use across a domain of the respective cellular network, (Kavanagh: [0041] "The service layer 205 also contains the functionality of mapping IP addresses to GTP tunnel Ids (TIDs). For example, this allows the mobile nodes to keep an existing IP address assigned in the source GPRS/UMTS network or alternatively to be assigned a new IP address"),
 the method comprising a WAG (WIG 132) receiving a first IP address (IP address 304) for a User Equipment (UE) (MN 140) from a first cellular network; (Kavanagh: [0043, Fig. 3] "the mobility information 210 sent from the mobile node 140 to the WLAN 102 in relation with the handoff of the mobile node 140 from the cellular network 100 to the WLAN 102. The function of the mobility information 210 is to inform the target WIG node 132 of the location where information about the roaming mobile node can be found, in order to complete a successful handoff of the mobile node toward the WIG node 132. For this purpose, the mobility information 210 may comprise Routing Area Identification (RAI) information 302 identifying the source routing area 114, the IP address 304 originally assigned by the cellular network 100 to the mobile node 140", or [0045] "the WIG node 132 sends an SGSN Context Request message 214 for requesting from the source SGSN 110 PDP Context information handled by the SGSN for the mobile node 140, and in turn, receives an SGSN PDP Context response message 216 with the requested information" where, as known in the art, the context info contains the device IP address);
the first IP address being allocated by the first cellular network for use across the domain of the first cellular network, (Kavanagh: [0041] "The service layer 205 also contains the functionality of mapping IP addresses to GTP tunnel Ids (TIDs). For example, this allows the mobile nodes to keep an existing IP address assigned in the source GPRS/UMTS network or alternatively to be assigned a new IP address"), 
the WAG allocating a second IP address for the UE, (Kavanagh: [0046, Figs. 4] "the WIG node 132 assigns a new IP address to the roamed mobile node 140, action 402…"); 
 and sending the second IP address (IP address newly assigned) to a first non-cellular network (WLAN), (Kavanagh: [0046, Figs. 4] "…when uplink traffic 404 occurs, i.e. data traffic from the mobile node to the WLAN, the WIG node 132 receives uplink IP datagrams from the mobile node 140 wherein the IP datagrams comprise the IP address newly assigned to the mobile node by the WIG node 132 [i.e. the WLAN has been sent the IP address newly assigned]. Upon receipt of the IP datagrams, in action 406, the WIG node 132 translates the newly assigned IP address present in each such uplink IP datagram into the original IP address the mobile node had before the handoff, and which the WIG node 132 received from the mobile node 140 in action 208, previously described in relation to FIG. 2"); 
the second IP address (IP address newly assigned) being different from the first IP address (original IP address) and being for use across the domain of the first non-cellular network; (Kavanagh: [0046, Fig. 4] "when uplink traffic 404 occurs, i.e. data traffic from the mobile node to the WLAN, the WIG node 132 receives uplink IP datagrams from the mobile node 140 wherein the IP datagrams comprise the IP address newly assigned to the mobile node by the WIG node 132. Upon receipt of the IP datagrams, in action 406, the WIG node 132 translates the newly assigned IP address present in each such uplink IP datagram into the original IP address the mobile node had before the handoff");
and the WAG translating between the first (original IP address) and second IP addresses (IP address newly assigned) for the UE based on a data path identifier (GTP tunnel 226). (Kavanagh: [0046, Fig. 4] “According to the routing mechanisms described in FIG. 4, the WIG node 132 assigns a new IP address to the roamed mobile node 140, action 402. According to a first variant of the preferred embodiment of the invention, herein called Network Address Translation (NAT) 401, when uplink traffic 404 occurs, i.e. data traffic from the mobile node to the WLAN, the WIG node 132 receives uplink IP datagrams from the mobile node 140 wherein the IP datagrams comprise the IP address newly assigned to the mobile node by the WIG node 132. Upon receipt of the IP datagrams, in action 406, the WIG node 132 translates the newly assigned IP address present in each such uplink IP datagram into the original IP address the mobile node had before the handoff, and which the WIG node 132 received from the mobile node 140 in action 208, previously described in relation to FIG. 2. The IP datagrams with the translated IP address are then relayed to the GGSN 104 via the GTP tunnel 226, action 408, so that they can be appropriately routed to their destination point with the originally assigned IP address of the mobile node”).

Regarding Claim 2, A method as claimed in Claim 1, Kavanagh teaches wherein the data path identifier (RAI information 302) is a first cellular network identifier (SGSN 110). (Kavanagh: [0044, Fig. 1] "once the WIG node 132 is provided with the appropriate mobility information 210, in action 212 it can identify the source SGSN 110 based, for example, on the RAI information 302 provided within the mobility information 210. For example, the WIG node 132 may translate the RAI information 302 into an identity of the source SGSN 110, such as for example in the IP address of the SGSN 110" where the SGSN is a cellular network 100 indicated in Fig. 1).

Regarding Claim 3, A method as claimed in Claim 1, Kavanagh teaches wherein, before the WAG (SGSN 110) receives the first IP address for the UE, the method further comprises: the WAG receiving a GPRS Tunneling Protocol GTP request message (message 214) from the first non-cellular network (WIG 132). (Kavanagh:  [0045] "the WIG node 132 sends an SGSN Context Request message 214 for requesting from the source SGSN 110 PDP Context information handled by the SGSN for the mobile node 140" , and [0034] "the present invention handles a handoff between GPRS networks and WLANs by using GPRS Tunnelling Protocol (GTP) between the WIG node and the GPRS Support Nodes (such as the Service GPRS Support Node (SGSN) and the Gateway GPRS Support Node (SSGS)) of the GPRS/UMTS networks").

Regarding Claim 4, A method as claimed in Claim 3, Kavanagh teaches further comprising: establishing a GTP tunnel between the WAG and the first non-cellular network. (Kavanagh: [0045] "a GTP tunnel 226 is established between the WIG node 132 and the GGSN 104, so that data services can be provided to the mobile node 140 by the WLAN network 102 via the WIG node 132").

Regarding Claim 12, Kavanagh teaches A device (Fig. 1, WIG 132) adapted to interconnect at least one non-cellular network (Fig. 1, WLAN 102) and at least one cellular network (Fig. 1, cellular network 100) in an at least one-to-many relationship, (Kavanagh: [0038, Fig. 1] "The WIG node 132 connects to a plurality of Access Points (AP) 134-138, which are responsible for providing wireless layer 2 connectivity to the mobile node. The WIG node 132 is also linked to the GGSN node 104 and to the SGSN 110 via a Gn interface 106 and is capable of supporting GTP tunneling with the GGSN 104" , where [0034] indicates a plurality of UMTS and WLAN networks, and thus a one-to-many relationship);
wherein each non-cellular network (WLAN) allocates IP addresses for use across a domain of the respective non-cellular network (Kavanagh:  [0048] "the WIG node 132 translates the original IP address of the mobile node 140 into the new IP address assigned by the WIG node 132, action 412" where the WIG is the WLAN network),
and each cellular network (GPRS/UMTS) allocates IP addresses for use across a domain of the respective cellular network, (Kavanagh: [0041] "The service layer 205 also contains the functionality of mapping IP addresses to GTP tunnel Ids (TIDs). For example, this allows the mobile nodes to keep an existing IP address assigned in the source GPRS/UMTS network or alternatively to be assigned a new IP address"),
the device comprising: a communications interface adapted to receive a first IP address (IP address 304) for a User Equipment (UE) from a first cellular network;  (Kavanagh: [0043, Fig. 3] "the mobility information 210 sent from the mobile node 140 to the WLAN 102 in relation with the handoff of the mobile node 140 from the cellular network 100 to the WLAN 102. The function of the mobility information 210 is to inform the target WIG node 132 of the location where information about the roaming mobile node can be found, in order to complete a successful handoff of the mobile node toward the WIG node 132. For this purpose, the mobility information 210 may comprise Routing Area Identification (RAI) information 302 identifying the source routing area 114, the IP address 304 originally assigned by the cellular network 100 to the mobile node 140", or [0045] "the WIG node 132 sends an SGSN Context Request message 214 for requesting from the source SGSN 110 PDP Context information handled by the SGSN for the mobile node 140, and in turn, receives an SGSN PDP Context response message 216 with the requested information" where, as known in the art, the context info contains the device IP address);
the first IP address being allocated by the first cellular network for use across the domain of the first cellular network, (Kavanagh: [0041] "The service layer 205 also contains the functionality of mapping IP addresses to GTP tunnel Ids (TIDs). For example, this allows the mobile nodes to keep an existing IP address assigned in the source GPRS/UMTS network or alternatively to be assigned a new IP address"), 
and a processor adapted to allocate a second IP address for the UE, and being for use across the domain of the first non-cellular network (WLAN 102), (Kavanagh: [0046, Figs. 4] "once the mobile node 140 has been successfully handed-off to the WLAN 102. According to the routing mechanisms described in FIG. 4, the WIG node 132 assigns a new IP address to the roamed mobile node 140, action 402" whereas known in the art, a gateways contains a processor and communications interface), 
wherein the communications interface is further adapted to send the second IP address (IP address newly assigned) to a first non-cellular network (WLAN), (Kavanagh: [0046, Figs. 4] "when uplink traffic 404 occurs, i.e. data traffic from the mobile node to the WLAN, the WIG node 132 receives uplink IP datagrams from the mobile node 140 wherein the IP datagrams comprise the IP address newly assigned to the mobile node by the WIG node 132 [i.e. the WLAN has been sent the IP address newly assigned]. Upon receipt of the IP datagrams, in action 406, the WIG node 132 translates the newly assigned IP address present in each such uplink IP datagram into the original IP address the mobile node had before the handoff, and which the WIG node 132 received from the mobile node 140 in action 208, previously described in relation to FIG. 2");
and the processor is further adapted to create a translation rule (IP address translation) to translate between the first (original IP address) and second IP addresses (IP address newly assigned) for the UE based on an additional data path identifier (GTP tunnel 226). (Kavanagh: [0046, Fig. 4] “According to the routing mechanisms described in FIG. 4, the WIG node 132 assigns a new IP address to the roamed mobile node 140, action 402. According to a first variant of the preferred embodiment of the invention, herein called Network Address Translation (NAT) 401, when uplink traffic 404 occurs, i.e. data traffic from the mobile node to the WLAN, the WIG node 132 receives uplink IP datagrams from the mobile node 140 wherein the IP datagrams comprise the IP address newly assigned to the mobile node by the WIG node 132. Upon receipt of the IP datagrams, in action 406, the WIG node 132 translates the newly assigned IP address present in each such uplink IP datagram into the original IP address the mobile node had before the handoff, and which the WIG node 132 received from the mobile node 140 in action 208, previously described in relation to FIG. 2. The IP datagrams with the translated IP address are then relayed to the GGSN 104 via the GTP tunnel 226, action 408, so that they can be appropriately routed to their destination point with the originally assigned IP address of the mobile node”).

Regarding Claim 13, A device as claimed in Claim 12, Kavanagh teaches wherein the data path identifier (RAI information 302) is a first cellular network identifier (SGSN 110). (Kavanagh: [0044, Fig. 1] "once the WIG node 132 is provided with the appropriate mobility information 210, in action 212 it can identify the source SGSN 110 based, for example, on the RAI information 302 provided within the mobility information 210. For example, the WIG node 132 may translate the RAI information 302 into an identity of the source SGSN 110, such as for example in the IP address of the SGSN 110" where the SGSN is a cellular network 100 indicated in Fig. 1).

Regarding Claim 14, A device as claimed in Claim 12, Kavanagh teaches wherein the communications interface is further adapted to receive a GPRS Tunneling Protocol GTP request message (message 214) from the first non-cellular network (WIG 132). (Kavanagh:  [0045] "the WIG node 132 sends an SGSN Context Request message 214 for requesting from the source SGSN 110 PDP Context information handled by the SGSN for the mobile node 140" , and [0034] "the present invention handles a handoff between GPRS networks and WLANs by using GPRS Tunnelling Protocol (GTP) between the WIG node and the GPRS Support Nodes (such as the Service GPRS Support Node (SGSN) and the Gateway GPRS Support Node (SSGS)) of the GPRS/UMTS networks").

Regarding Claim 15, A device as claimed in Claim 13, Kavanagh teaches wherein the processor is further adapted to establish a GTP tunnel with the first non-cellular network. (Kavanagh: [0045] "a GTP tunnel 226 is established between the WIG node 132 and the GGSN 104, so that data services can be provided to the mobile node 140 by the WLAN network 102 via the WIG node 132").

Regarding Claim 23, Kavanagh teaches A wireless network comprising a device (Fig. 1, WIG 132)  adapted to interconnect at least one non-cellular network (Fig. 1, WLAN 102) and at least one cellular network (Fig. 1, cellular network 100), the device comprising: a communications interface adapted to receive a first IP address (IP address 304) for a User Equipment (UE) (MN 140) from a first cellular network Fig. 1, cellular network 100) in an at least one-to-many relationship, (Kavanagh: [0038, Fig. 1] "The WIG node 132 connects to a plurality of Access Points (AP) 134-138, which are responsible for providing wireless layer 2 connectivity to the mobile node. The WIG node 132 is also linked to the GGSN node 104 and to the SGSN 110 via a Gn interface 106 and is capable of supporting GTP tunneling with the GGSN 104", where [0034] indicates a plurality of UMTS and WLAN networks, and thus a one-to-many relationship),
wherein each non-cellular network (WLAN) allocates IP addresses for use across a domain of the respective non-cellular network (Kavanagh: [0048] "the WIG node 132 translates the original IP address of the mobile node 140 into the new IP address assigned by the WIG node 132, action 412" where the WIG is the WLAN network),
and each cellular network (GPRS/UMTS) allocates IP addresses for use across a domain of the respective cellular network, (Kavanagh: [0041] "The service layer 205 also contains the functionality of mapping IP addresses to GTP tunnel Ids (TIDs). For example, this allows the mobile nodes to keep an existing IP address assigned in the source GPRS/UMTS network or alternatively to be assigned a new IP address"),
the device comprising: a communications interface adapted to receive a first IP address (IP address 304) for a User Equipment (UE) (MN 140) from a first cellular network (Fig. 1, cellular network 100); (Kavanagh: [0043, Fig. 3] "the mobility information 210 sent from the mobile node 140 to the WLAN 102 in relation with the handoff of the mobile node 140 from the cellular network 100 to the WLAN 102. The function of the mobility information 210 is to inform the target WIG node 132 of the location where information about the roaming mobile node can be found, in order to complete a successful handoff of the mobile node toward the WIG node 132. For this purpose, the mobility information 210 may comprise Routing Area Identification (RAI) information 302 identifying the source routing area 114, the IP address 304 originally assigned by the cellular network 100 to the mobile node 140", or [0045] "the WIG node 132 sends an SGSN Context Request message 214 for requesting from the source SGSN 110 PDP Context information handled by the SGSN for the mobile node 140, and in turn, receives an SGSN PDP Context response message 216 with the requested information" whereas known in the art the context info contains the device IP address);
the first IP address being allocated by the first cellular network for use across the domain of the first cellular network, (Kavanagh: [0041] "The service layer 205 also contains the functionality of mapping IP addresses to GTP tunnel Ids (TIDs). For example, this allows the mobile nodes to keep an existing IP address assigned in the source GPRS/UMTS network or alternatively to be assigned a new IP address"), 
and a processor adapted to allocate a second IP for the UE, (Kavanagh: [0046, Figs. 4] "the WIG node 132 assigns a new IP address to the roamed mobile node 140, action 402");
the second IP address (IP address newly assigned) being different from the first IP address (original IP address) and being for use across the domain of the first non-cellular network (WLAN 102), (Kavanagh: [0046, Figs. 4] "once the mobile node 140 has been successfully handed-off to the WLAN 102. According to the routing mechanisms described in FIG. 4, the WIG node 132 assigns a new IP address to the roamed mobile node 140, action 402" whereas known in the art, a gateways contains a processor and communications interface),
wherein the communications interface is further adapted to send the second IP address to a first non-cellular network (WLAN), (Kavanagh: [0046, Figs. 4] "when uplink traffic 404 occurs, i.e. data traffic from the mobile node to the WLAN, the WIG node 132 receives uplink IP datagrams from the mobile node 140 wherein the IP datagrams comprise the IP address newly assigned to the mobile node by the WIG node 132 [i.e. the WLAN has been sent the IP address newly assigned]. Upon receipt of the IP datagrams, in action 406, the WIG node 132 translates the newly assigned IP address present in each such uplink IP datagram into the original IP address the mobile node had before the handoff, and which the WIG node 132 received from the mobile node 140 in action 208, previously described in relation to FIG. 2");
and the processor is further adapted to create a translation rule (IP address translation) to translate between the first (original IP address) and second IP addresses (IP address newly assigned) for the UE based on an additional data path identifier (GTP tunnel 226). (Kavanagh: [0046] “According to the routing mechanisms described in FIG. 4, the WIG node 132 assigns a new IP address to the roamed mobile node 140, action 402. According to a first variant of the preferred embodiment of the invention, herein called Network Address Translation (NAT) 401, when uplink traffic 404 occurs, i.e. data traffic from the mobile node to the WLAN, the WIG node 132 receives uplink IP datagrams from the mobile node 140 wherein the IP datagrams comprise the IP address newly assigned to the mobile node by the WIG node 132. Upon receipt of the IP datagrams, in action 406, the WIG node 132 translates the newly assigned IP address present in each such uplink IP datagram into the original IP address the mobile node had before the handoff, and which the WIG node 132 received from the mobile node 140 in action 208, previously described in relation to FIG. 2. The IP datagrams with the translated IP address are then relayed to the GGSN 104 via the GTP tunnel 226, action 408, so that they can be appropriately routed to their destination point with the originally assigned IP address of the mobile node").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-8, 16, and 18-19 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Kavanagh, et al. (hereafter Kavanagh), US Patent Publication 2005/0025164 A1 in view of Walker, et al. (hereafter Walker) US Patent Publication 2011/0004758 A1.

Regarding Claim 5, A method as claimed in Claim 1, Kavanagh does not explicitly teach further comprising, initially: the WAG sending an authentication message for the UE to the first cellular network; and the WAG receiving an authentication vector for the UE from the first cellular network.
However, Walker does teach further comprising, initially: the WAG (VLR/SGSN) sending an authentication message (Authentication data request) for the UE to the first cellular network;  (Walker: [0066], Fig. 2] "Act 2-1 of the representative Authentication and Key Agreement (AKA) procedure of FIG. 2 shows the VLR/SGSN in charge of the user terminal 13 sending an `Authentication data request (IMSI)` to the subscriber's Home Location Register 36");
and the WAG receiving an authentication vector for the UE from the first cellular network. (Walker: [0067, Fig. 2] "If the home network entity/authentication server (AuC) 11 has stored authentication vectors for the subscriber, it replies with one or more of the authentication vectors, or else it generates the authentication vectors").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Kavanagh to include the teachings of Walker in order to receive and use authentication vectors (Walker: [0066]).				

Regarding Claim 7, A method as claimed in Claim 5, the combination of Kavanagh and Walker teaches wherein the WAG interconnects a plurality of non-cellular networks (AP 134-138); (Kavanagh: [0038, Fig. 1] "The WIG node 132 connects to a plurality of Access Points (AP) 134-138, which are responsible for providing wireless layer 2 connectivity to the mobile node");
the method further comprising: the WAG allocating a third IP address for the UE, the third IP address allocated from an IP address range dedicated to a second non-cellular network; the WAG sending the third IP address to the second non-cellular network;  (Kavanagh: [0046, Figs. 4] "the WIG node 132 assigns a new IP address to the roamed mobile node 140, action 402" where the mobile node is connected via WLAN and it is obvious to use the same method for the third IP address as the second IP address);
and the WAG updating the translating rule to include the first and third IP addresses for the UE. (Kavanagh: [0044, Fig. 2] "once the WIG node 132 is provided with the appropriate mobility information 210, in action 212 it can identify the source SGSN 110 based, for example, on the RAI information 302 provided within the mobility information 210. For example, the WIG node 132 may translate the RAI information 302 into an identity of the source SGSN 110, such as for example in the IP address of the SGSN 110. This is possible because there is always a one-to-one relation between a routing area and its corresponding SGSN, and because the WIG node 132 may comprise a table storing such a correspondence between the RAI information and the identity of the corresponding SGSNs of an entire cellular network").
				
Regarding Claim 8, A method as claimed in Claim 7, the combination of Kavanagh and Walker teaches wherein the WAG receives a plurality of authentication vectors for the UE from the first cellular network, (Walker: [0068, Fig. 2] "Act 2-5 involves home location register (HLR) 36 answering act 2-1 with an `Authentication data response (AV.sub.1, AV.sub.2, . . . AV.sub.n)` which includes the set of authentication vectors (AV.sub.1, AV.sub.2, . . . AV.sub.n) generated by home network entity/authentication server (AuC) 11.");
the method further comprising: storing an authentication vector of the plurality of authentication vectors; (Walker: [0069, Fig. 2] "Upon receipt of the `Authentication data response (AV.sub.1, AV.sub.2, . . . AV.sub.n)` from home location register (HLR) 36, as act 2-6 the SGSN/VLR stores the set of authentication vectors (AV.sub.1, AV.sub.2, . . . AV.sub.n) in its database...");
and using the stored authentication vector for the UE to authenticate the UE (Walker: [0069, Fig. 2] "... and selects one of the authentication vectors (typically the first) to be the authentication vector AV(i) for use. As act 2-7 the VLR/SGSN sends a `User authentication request" including two parameters RAND(i).parallel.AUTN(i) obtained from the selected authentication vector to identity module 58, the transmission of these values being through the radio access network 24, e.g., through base station node 28 and to/through user terminal 13.").
The rational and motivation for adding this teaching of Walker is the same as for Claim 5.

Claim 16, A device as claimed in Claim 12, Kavanagh does not explicitly teach wherein the communications interface is adapted to send an authentication message for the UE to the first cellular network;  and the WAG receiving an authentication vector for the UE from the first cellular network.
However, Walker does teach wherein the communications interface is adapted to send an authentication message (Authentication data request) for the UE to the first cellular network;  (Walker: [0066], Fig. 2] "Act 2-1 of the representative Authentication and Key Agreement (AKA) procedure of FIG. 2 shows the VLR/SGSN in charge of the user terminal 13 sending an `Authentication data request (IMSI)` to the subscriber's Home Location Register 36");
and the WAG receiving an authentication vector for the UE from the first cellular network. (Walker: [0067, Fig. 2] "If the home network entity/authentication server (AuC) 11 has stored authentication vectors for the subscriber, it replies with one or more of the authentication vectors, or else it generates the authentication vectors").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Kavanagh to include the teachings of Walker in order to receive and use authentication vectors (Walker: [0066]).				

Regarding Claim 18, A device as claimed in Claim 16, the combination of Kavanagh and Walker teaches adapted to interconnect a plurality of non-cellular networks (AP 134-138); (Kavanagh: [0038, Fig. 1] "The WIG node 132 connects to a plurality of Access Points (AP) 134-138, which are responsible for providing wireless layer 2 connectivity to the mobile node");
wherein the processor is further adapted to allocate a third IP address for the UE, the third IP address allocated from an IP address range dedicated to a second non-cellular network; the communications interface is further adapted to send the third IP address to the second non-cellular network;  (Kavanagh: [0046, Figs. 4] "the WIG node 132 assigns a new IP address to the roamed mobile node 140, action 402" where the mobile node is connected via WLAN and it is obvious to use the same method for the third IP address as the second IP address);
and the processor is adapted to update the translation rule to include the first and third IP addresses for the UE. (Kavanagh: [0044, Fig. 2] "once the WIG node 132 is provided with the appropriate mobility information 210, in action 212 it can identify the source SGSN 110 based, for example, on the RAI information 302 provided within the mobility information 210. For example, the WIG node 132 may translate the RAI information 302 into an identity of the source SGSN 110, such as for example in the IP address of the SGSN 110. This is possible because there is always a one-to-one relation between a routing area and its corresponding SGSN, and because the WIG node 132 may comprise a table storing such a correspondence between the RAI information and the identity of the corresponding SGSNs of an entire cellular network").
				
Regarding Claim 19, A device as claimed in Claim 17, the combination of Kavanagh and Walker teaches wherein the communications interface is adapted to receive a plurality of authentication vectors for the UE from the first cellular network, (Walker: [0068, Fig. 2] "Act 2-5 involves home location register (HLR) 36 answering act 2-1 with an `Authentication data response (AV.sub.1, AV.sub.2, . . . AV.sub.n)` which includes the set of authentication vectors (AV.sub.1, AV.sub.2, . . . AV.sub.n) generated by home network entity/authentication server (AuC) 11.");
and the device further includes a memory (Muley: [Fig. 5, 504]) adapted to store an authentication vector of the plurality of authentication vectors; (Walker: [0069, Fig. 2] "Upon receipt of the `Authentication data response (AV.sub.1, AV.sub.2, . . . AV.sub.n)` from home location register (HLR) 36, as act 2-6 the SGSN/VLR stores the set of authentication vectors (AV.sub.1, AV.sub.2, . . . AV.sub.n) in its database...");
and the processor is further adapted to use the stored authentication vector for the UE to authenticate the UE (Walker: [0069, Fig. 2] "... and selects one of the authentication vectors (typically the first) to be the authentication vector AV(i) for use. As act 2-7 the VLR/SGSN sends a `User authentication request" including two parameters RAND(i).parallel.AUTN(i) obtained from the selected authentication vector to identity module 58, the transmission of these values being through the radio access network 24, e.g., through base station node 28 and to/through user terminal 13.").
The rational and motivation for adding this teaching of Walker is the same as for Claim 16.

Claims 6, 11, and 17 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Kavanagh, et al. (hereafter Kavanagh), US Patent Publication 2005/0025164 A1 in view of Muley, et al. (hereafter Muley), US Patent Publication 2015/0003415.

Regarding Claim 6, A method as claimed in Claim 1, Kavanagh does not explicitly teach wherein the WAG allocates the second IP address for the UE from a dedicated pool of IP addresses for the first non-cellular network.
However, Muley does teach wherein the WAG (GGSN) allocates the second IP address for the UE from a dedicated pool of IP addresses (local pool configuration) for the first non-cellular (WiFi) network. (Muley: [0026] "IP address allocation within the Wi-Fi network may also be indicated within the PCO or other component...Various methods of smooth handover are contemplated, such as local pool configuration (i.e., configuration maps IP pools to GGSN IP), Remote Authentication Dial-In User Service (RADIUS) allocated IP Address, Rel 8 SGSN using S6a, and so on").
(Muley: [0026]).

Regarding Claim 11, Kavanagh teaches all limitations of claim 1, but does not explicitly teach A non-transitory computer-readable storage medium comprising computer-executable code which, when executed on a computer, causes the computer to perform the method of Claim 1.
However, Muley does teach A non-transitory computer-readable storage medium comprising computer-executable code which, when executed on a computer, causes the computer to perform the method of Claim 1. (Muley: [0058] "Instructions for invoking the inventive methods may be stored in tangible and non-transitory computer readable medium such as fixed or removable media or memory, and/or stored within a memory within a computing device operating according to the instructions." coupled with the citations from claim 1).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Kavanagh to include the teachings of Muley in order for a non-transitory computer-readable storage medium comprising computer-executable code to execute the limitations of claim 1 (Muley: [0026]).

Regarding Claim 17, A device as claimed in Claim 12, Kavanagh does not explicitly teach wherein the processor is adapted to allocate the first IP address for the UE from an IP address range dedicated to the first non-cellular network.
However, Muley does teach wherein the processor is adapted to allocate the first IP address for the UE from an IP address range (local pool configuration) dedicated to the first non-cellular network.  (Muley: [0026] "IP address allocation within the Wi-Fi network may also be indicated within the PCO or other component...Various methods of smooth handover are contemplated, such as local pool configuration (i.e., configuration maps IP pools to GGSN IP), Remote Authentication Dial-In User Service (RADIUS) allocated IP Address, Rel 8 SGSN using S6a, and so on").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Kavanagh to include the teachings of Muley in order to allocate non-cellular IP addresses from a dedicated local pool configuration (Muley: [0026]).

Claims 9-10 and 20-22 are hereby rejected under 35 U.S.C. 103 as being unpatentable Kavanagh, et al. (hereafter Kavanagh), US Patent Publication 2005/0025164 A1 in view of Mahaffey, et al. (hereafter Mahaffey) US Patent Publication 2015/0188949 A1.

Regarding Claim 9, A method as claimed in Claim 1, Kavanagh does not explicitly teach further comprising: routing traffic according to the translating rule. 
However, Mahaffey does teach further comprising: routing traffic according to the translating rule. (Mahaffey: [0109] "in this system, there are many private networks connected together, and the IP addresses visible to a device connected to the system may be translations of the IP addresses used by actual network destinations. The system can map a remote IP address to an unused IP address (that is, unused on the network to which the device is locally connected) [e.g. a translation rule]. There can be a dynamic allocation of network addressing, or of network address translation").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Kavanagh to include the teachings of Mahaffey: in order to define and use routing and translation rules (Mahaffey: [0106]).	

Regarding Claim 10, A method as claimed in Claim 1, Kavanagh does not explicitly teach wherein the WAG also defines a translation rule including the first and second IP addresses for the UE. 
However, Mahaffey does teach wherein the WAG also defines a translation rule including the first and second IP addresses for the UE. (Mahaffey: [0109] "in this system, there are many private networks connected together, and the IP addresses visible to a device connected to the system may be translations of the IP addresses used by actual network destinations. The system can map a remote IP address to an unused IP address (that is, unused on the network to which the device is locally connected) [e.g. a translation rule]. There can be a dynamic allocation of network addressing, or of network address translation.").
The rational and motivation for adding this teaching of Mahaffey is the same as for Claim 9.

Regarding Claim 20, A device as claimed in Claim 12, Kavanagh does not explicitly teach wherein the processor is adapted to route traffic according to the translation rule. 
However, Mahaffey does teach wherein the processor is adapted to route traffic according to the translation rule. (Mahaffey: [0109] "in this system, there are many private networks connected together, and the IP addresses visible to a device connected to the system may be translations of the IP addresses used by actual network destinations. The system can map a remote IP address to an unused IP address (that is, unused on the network to which the device is locally connected) [e.g. a translation rule]. There can be a dynamic allocation of network addressing, or of network address translation").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the device of Kavanagh to include the teachings of Mahaffey: in order to define and use routing and translation rules (Mahaffey: [0106]).	

Regarding Claim 22, A device as claimed in Claim 12, Kavanagh does not explicitly teach further comprising a Network Address Translation (NAT), wherein the processor is further adapted to update the NAT with the [[routing]]translation rule and the NAT is adapted to route traffic according to the translation rule.
However, Mahaffey does teach further comprising a Network Address Translation (NAT), (Mahaffey: [0109] "Network appliances such as firewalls often provide a network address translation (NAT) service to facilitate the connection between two network endpoints on different sides of a firewall or network gateway. Device 502 may connect by VPNs 508 a . . . 508 n to the cloud 510 a . . . 510 n. ");
wherein the processor is further adapted to update the NAT with the routing rule and the NAT is adapted to route traffic according to the routing rule. (Mahaffey: [0109] "There can be a dynamic allocation of network addressing, or of network address translation. It may be DNS triggered...Thus, the functionality of network address translation is not a thing associated with a single network gateway between a private network and some other network. Rather, the network address translation happens for an identified and authenticated user, for connections from the user's device to a multiplicity of other private or public networks, via various VPNs, tunnels, or other network gateways or connections." where dynamic allocation is interpreted as adaptive updating);
The rational and motivation for adding this teaching of Mahaffey is the same as for Claim 20.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/R.L.S/Examiner, Art Unit 2416               

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416